USCA4 Appeal: 22-6345      Doc: 6         Filed: 07/29/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6345


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        REYNALDO CALDERON, a/k/a Ray,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. David A. Faber, Senior District Judge. (7:12-cr-00037-FA-1; 7:16-cv-
        00143-FA)


        Submitted: July 26, 2022                                            Decided: July 29, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Reynaldo Calderon, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6345       Doc: 6         Filed: 07/29/2022      Pg: 2 of 3




        PER CURIAM:

               Reynaldo Calderon seeks to appeal the district court’s order granting relief on his

        28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the motion states a debatable claim of the denial of a constitutional right.

        Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

        484 (2000)).

               Limiting our review of the record to the issues raised in Calderon’s informal brief,

        we conclude that Calderon has not made the requisite showing. See 4th Cir. R. 34(b); see

        also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

        important document; under Fourth Circuit rules, our review is limited to issues preserved

        in that brief.”); In re Under Seal, 749 F.3d 276, 285 (4th Cir. 2014) (“Our settled rule is

        simple: absent exceptional circumstances, we do not consider issues raised for the first time

        on appeal.” (cleaned up)). Accordingly, we deny a certificate of appealability and dismiss

        the appeal.



                                                      2
USCA4 Appeal: 22-6345         Doc: 6    Filed: 07/29/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3